Marston, C. J.,
concurring. I concur in the result arrived at in this ease by my brother Campbell upon the ground that Goodfellow acquiesced in the possession taken and cutting of the timber by defendants, and thus in effect abandoned the contract and his rights thereunder. He certainly, if he wished to insist upon his rights, could have acted much more promptly and at least made some protest.
I do not think that the small amount paid down or the character of the improvements made should have any particular weight in this case. To Goodfellow these may have been of considerable importance, and the small payment and inprovements of a settler in a new part of the country may not be measured by the same rule that would be applied to those of more pecuniary ability.
Cooley J. did not sit in this case.